NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE SALAZAR RODRIGUEZ,                         No.    14-71740

                Petitioner,                     Agency No. A077-184-128

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Jose Salazar Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Valadez-Munoz v. Holder, 623 F.3d 1304, 1308 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Salazar

Rodriguez is inadmissible under 8 U.S.C. § 1182(a)(6)(C)(ii) because he made a

false claim of United States citizenship to gain entry to the United States. See

Valadez-Munoz, 623 F.3d at 1308-09 (record did not compel reversal of agency’s

determination that petitioner made a false claim of citizenship where he presented

border officials with a Texas birth certificate and a California driver license under

a different identity in his attempt to enter the United States). Thus, we deny the

petition for review.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71740